Title: From Thomas Jefferson to Albert Gallatin, 31 August 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Monticello Aug. 31. 06.
                        
                        I now return you the papers respecting the Louisiana board of Commissioners, with only the alteration of
                            omitting the words in the Xth. intruction about which you had doubted yourself. at the same time it is without confidence
                            I give any opinion on this subject, having always considered your knolege on it so exact as to supersede the necessity of
                            my studying it minutely. if any opinion, in aid of yours, be necessary, I am sorry we could not call in that of the
                            Attorney General, who is acquainted with the subject.
                        I return also the papers on the Western roads. I have not here a compleat copy of the laws of the last
                            session, & particularly no copy of that respecting the road from the Missisipi to the Ohio. if I recollect it rightly it
                            authorised us to open but one road. if so, the branchings proposed by mr Badolet may be beyond our powers. at any rate
                            they should be secondary & not attempted till we know there will be money left after accomplishing the principal one. I
                            submit to you therefore whether we should not suspend all measures respecting the branching roads. 
                  with respect to the
                            great & important road which is the principal object,
                        1. why should not the guide line from St. Louis to Vincennes be direct, instead of bending to B?
                        2. I like your idea of straitening the guide line from Vincennes, altho’ it may pass thro’ a corner of the
                            Indian lands. but if necessary to cross the river at a. on account of the ford, should not the guide line go thence direct
                            to Cincinnati, as I have pencilled it, or to Dayton, if that be the shortest way to Chilicothe; and even in that case the
                            fork to Cincinnati might be transferred to c.
                        3. but the post office map (the only one I have here) must be egregiously wrong if Dayton is not much out
                            of the direct road from Vincennes to Chilicothe. according to that Cincinnati is in the direct line. but perhaps the
                            deviation by Dayton is from economy, & to spare our fund the expence of opening the road from Cincinnati to Chillicothe
                            & Marietta. but I doubt whether for a temporary reason we ought to do a permanent injury especially as we may with
                            certainty expect that Congress will enlarge the appropriation.
                        As to the branches of the roads, if it be lawful & adviseable to extend our operations to them, I presume
                            that to Louisville E.H. will be the most important. but should the fund hold out that to Kaskaskia may be taken in
                            ultimately.   I think mr Badolet is right in proposing, that the road shall not be opened more than a rod wide.   Accept
                            affectionate salutations & assurances of constant esteem & respect
                        
                            Th: Jefferson
                            
                        
                    